                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

DAVID LEE MATTHEWS,

                 Plaintiff,

v.                                                       Case No: 2:18-cv-352-FtM-99MRM

ACT OF CLASS MOVING &
STORAGE, LLC and PHIL
MERRITT,

               Defendants.
                                              /

                                             ORDER1

       Before the Court is Defendants’ Verified Motion for Summary Judgment (Doc. 60)

filed on November 13, 2018. Although this case is assigned to the Unassigned District

Judge, the undersigned is monitoring it. As such, the Court denies without prejudice

Defendants’ motion so that Defendants may file an amended motion that complies with

the undersigned’s procedures on motions for summary judgment.

       As stated on the undersigned’s website, each motion for summary judgment must

include a specifically captioned section titled, “Statement of Material Facts,” that lists each

material fact alleged not to be disputed in separate, numbered paragraphs. Also, each

fact must be supported by a pinpoint citation to the specific part of the record relied upon




1
  Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites.
These hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked
documents in CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this
Court does not endorse, recommend, approve, or guarantee any third parties or the services or
products they provide on their websites. Likewise, the Court has no agreements with any of these
third parties or their websites. The Court accepts no responsibility for the availability or
functionality of any hyperlink. Thus, the fact that a hyperlink ceases to work or directs the user to
some other site does not affect the opinion of the Court.
to support that fact. Here, because Defendants’ motion neither lists each fact alleged to

be undisputed in separate, numbered paragraphs nor offers pinpoint citations to the

record, the Court denies it without prejudice.

       Accordingly, it is now

       ORDERED:

       (1) Defendants’ Verified Motion for Summary Judgment (Doc. 60) is DENIED

          without prejudice.

       (2) Defendants may file an amended motion for summary judgment that complies

          with the undersigned’s procedures on or before November 26, 2018. Plaintiff

          may file a response within fourteen (14) days of service of Defendants’

          amended motion for summary judgment.

       DONE and ORDERED in Fort Myers, Florida this 19th day of November 2018.




Copies: All Parties of Record




                                             2
